86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Suprena Ann SAWYER, Petitioner-Appellant,v.DAIRY QUEEN, Defendant-Appellee,International Dairy Queen, Inc, Defendant.
No. 95-6097.
United States Court of Appeals, Sixth Circuit.
May 17, 1996.

1
Before:  NORRIS and DAUGHTREY, Circuit Judges;  HILLMAN, District Judge.*

ORDER

2
Suprena Ann Sawyer, a Tennessee citizen, appeals pro se an order of the district court dismissing her Title VII action for want of prosecution pursuant to Fed.R.Civ.P. 41(b).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Sawyer filed this action alleging that the defendant had refused to hire her based on her race, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   Eventually, the matter was scheduled for a bench trial before a magistrate judge.   Sawyer did not appear, and a show cause hearing was subsequently held to determine whether the case should be dismissed for want of prosecution.   The magistrate judge recommended dismissal under Rule 41(b), and the district court adopted this recommendation.


4
Upon review of the record, we conclude that the district court did not abuse its discretion in dismissing this action.  See Coleman v. American Red Cross, 23 F.3d 1091, 1094 (6th Cir.1994).   The arguments raised on appeal are irrelevant to this issue.   Accordingly, the district court's order of dismissal is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation